Citation Nr: 1329441	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 
2005, for the award of a 30 percent rating for PTSD.

2.  Entitlement to an effective date earlier than August 11, 
2011, for the award of a 100 percent rating for 
atherosclerotic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to 
February 1969.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating 
decision of the U.S. Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

A review of the Veteran's paperless, electronic (Virtual VA) 
claims reveals no documents pertinent to the claim on 
appeal.

In August 2009, the Veteran testified before the undersigned 
at a hearing (Travel Board) at the RO.  A hearing transcript 
has been associated with the claims file.

In May 2011, the Board, in pertinent part, denied the 
Veteran's claim for an effective date earlier than August 
24, 2005 for the award of a 30 percent rating for PTSD.

The Veteran subsequently appealed the May 2011 Board 
decision to the United States Court of Appeals for Veteran's 
Claims (Court).  In a February 2012 Joint Motion for an 
Order Partially Vacating and Remanding the Board Decision 
(Joint Motion), counsel for VA and the Veteran agreed to 
vacate and remand the portion of the Board's May 2011 
decision that addressed the claim of entitlement to an 
effective date earlier than August 24, 2005 for the 
assignment of a 30 percent rating for PTSD.  In addition, 
the parties agreed that on August 24, 2005, VA was alerted 
that the Veteran's PTSD was worse than it was rated at that 
time.

The issue of entitlement to an effective date earlier than 
August 11, 2011 for the award of a 100 percent rating for 
atherosclerotic heart disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran filed a formal claim for service connection 
for PTSD on May 23, 2003 via an Application for Compensation 
and/or Pension (VA Form 21-526).  

2.  In an October 2003 rating decision, the RO awarded 
service connection for PTSD and assigned an initial rating 
of 10 percent, effective May 23, 2003, the date the formal 
claim for service-connection was received.

3.  The Veteran filed a new claim on October 27, 2003; an 
August 2004 rating decision continued the 10 percent 
evaluation.  

4.  The Veteran submitted an additional argument on August 
24, 2005; in a November 2005 rating decision, the RO 
assigned a 30 percent rating for PSTD, effective August 24, 
2005.

5.  It is not factually ascertainable that an increase in 
disability-meeting the criteria for a 30 percent rating 
under the General Rating Formula -occurred prior to August 
24, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
2005 for the award of a 30 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.151, 3.155, 3.157, 3.400 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide. Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also 
advise a claimant of the criteria for establishing a 
disability rating and effective date of award. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The required notice was provided to the Veteran by letters 
dated in September 2005 and January 2007.  These letters 
informed the Veteran of all the elements required by the 
Pelegrini II Court and explained how disability ratings and 
effective dates are calculated.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Indeed, no duty to notify 
deficiency was cited by the parties to the JMR.  As to VA's 
duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). VA and private 
treatment records have been obtained, as have service 
treatment records and Social Security Administration 
records. Additionally, the Veteran testified at a hearing 
before the Board.  Indeed, no duty to assist deficiency was 
cited by the parties to the JMR.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.
 
 II.  Earlier Effective Date

The sole issue before the Board cited by the parties to the 
JMR is entitlement to an effective date earlier than August 
24, 2005 for the award of a 30 percent rating for PTSD.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 
3.400. 
 
Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
has occurred, if a claim is received by VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2). 
 
A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a). 

Under the General Rating Formula, a 10 percent rating 
percent is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.
A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, 9411.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the DSM-IV, GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  There is no question 
that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  
See 38 C.F.R. § 4.126(a).

The parties to the JMR recognized that the law surrounding 
effective dates reflects that, when a claim is pending and 
"[n]ew and material evidence [is] received prior to the 
expiration of the [appeals period]," such evidence "will be 
considered as having been filed in connection with the 
[pending] claim."  38 C.F.R. § 3.156(b) (2012).  The parties 
noted that in Bond v. Shinseki, the Federal Circuit 
clarified that "VA must evaluate submissions received during 
the relevant period and determine whether they contain new 
and material evidence relevant to a pending claim, whether 
or not the relevant submission might otherwise support a new 
claim."  659 F.3d 1362, 1369 (Fed. Cir. 2011).  The Federal 
Circuit emphasized that this consideration must be explicit.  
Id. at 1368.  It added that "[t]his obligation persists
even where, as here, the R[egional] O[ffice] has concluded 
that the submission in
question also supports a new claim for an increased rating, 
for neither law - nor
logic - dictates that evidence supporting a new claim cannot 
also constitute new
and material evidence relating to a pending claim."  Id. at 
1367-68.

The parties observed that in the instant case, VA received a 
written submission on August 24, 2005, which was during the 
one-year appeal period subsequent to issuance of the initial 
rating decision.  Pursuant to section 3.156(b) and Bond, VA 
must assess whether the written submission could be 
construed as new and material evidence under 38 C.F.R. § 
3.156(b) such that the August 2004 rating decision did not 
ultimately become final.  The parties maintained that this 
was especially true, given that, as noted above, the Board 
stated that the Veteran's 30 percent rating for his service-
connected PTSD was "made effective on August 24, 2005, as 
this was the date VA was alerted to the fact that [his] PTSD 
was worse than it was rated at that time." 

In addition, the parties found that the August 24, 2005 
submission raised the issue of total disability based on 
individual unemployability (TDIU) based, at least in part, 
on the Veteran's service-connected PTSD.  Specifically, that 
submission contained a section titled "Facts Supporting 100% 
Disability Evaluation (TDIU)," that indicated that the 
Veteran's PTSD impacted his employability, in part, due to 
depression which occurred one-to-two times weekly with a 
duration of one-to-two days; continued inability to 
concentrate and focus on tasks at hand; forgetfulness/short 
term memory loss; frequent insomnia; and discomfort in 
social settings.  The parties noted that in Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009), the Court held the 
following: 
[N]ew evidence of unemployability related to the 
underlying condition submitted within one year of the 
assignment of an initial rating that is less than the 
maximum sought may constitute new and material evidence 
under 38 C.F.R. § 3.156(b).  New evidence that shows 
unemployability relating to the underlying condition 
during the pendency of the original claim is material 
on its face.
The parties concluded that the Board failed to provide any 
discussion as to whether the August 24, 2005 submission 
constituted new and material evidence under 38 C.F.R. § 
3.156(b).  The parties agreed that the Board erred by not 
addressing the applicability of 38 C.F.R. § 3.156(b) to the 
instant case, and remand was therefore required for the 
Board to address, in the first instance, whether an earlier 
effective date is warranted based on the application of 38 
C.F.R. § 3.156(b).  See 38 U.S.C. § 7104(d)1); see also 
Bond.

The parties to the JMR explicitly agreed that the Board's 
determination that on August 24, 2005 "VA was alerted to the 
fact that [the Veteran's] PTSD was worse than it was rated 
at that time" should not be disturbed and should be 
preserved on remand.  The parties also found that the August 
24, 2005 submission raised the issue of TDIU.  In light of 
the foregoing, the Board finds that the August 24, 2005 
submission constitutes new and material evidence under 38 
C.F.R. § 3.156(b).  In so finding, the August 2004 rating 
decision is not final and the new and material evidence is 
considered as having been filed in connection with the 
October 27, 2003 claim that was pending at the beginning of 
the appeal period.  (Moreover, the October 27, 2003 claim in 
which the Veteran references numerous disabilities including 
PTSD and generally complains of difficulties and in 
particular physical difficulties, does not constitute new 
and material evidence filed within one year of notice of the 
October 2003 rating decision.)  

By way of history the Board notes that a February 2003 VA 
treatment record showed Axis I diagnoses of major depressive 
disorder and rule out paraphilias and a GAF score of 61.  

A July 2003 VA treatment note reflects the Veteran's reports 
that there had been some improvement in functioning since 
the medication change from the last visit without changes in 
stressors.  He described being less depressed/sad but that 
he continued to worry about his situation and that he felt 
guilty about putting his wife through the whole ordeal.  
Suicidal and homicidal ideations were denied.  A GAF of 65 
was assigned and the provider noted that there was some 
improvement in the Veteran's symptoms.

An August 2003 VA treatment note indicates that the Veteran 
was tolerating the use of Zoloft and that his bouts of 
depression, which lasted one to two days, had been eased 
with its use.  He reported that he had been on 
administrative leave from work since June 2003 when the 
media reported the accusations of paraphilia against him, 
that his finances were strained due to reduced income and 
that he felt stress about the unknown status of the charges 
filed against him.  Other symptoms included excessive worry, 
disturbed sleep and recollecting thoughts of Vietnam that 
were triggered by movies or television specials about 
Vietnam.  Suicidal or homicidal ideations were denied.  The 
provider found the Veteran's thoughts to be logical but 
noted his complaints of concentration problems.  A GAF of 65 
was assigned.

A September 2003 VA examination report reflected the 
Veteran's complaints of depression, mood swings, "bad" 
nightmares that occurred once a month, sleep difficulties, 
difficulty concentrating and short-term memory problems.  
Other symptoms included recurrent and intrusive distressing 
thoughts that were not as prevalent as they were four or 
five years ago, reliving traumatic events that occurred in 
Vietnam, diminished interest in significant activities, a 
sense of a foreshortened future, increased arousal, 
hypervigilence and an exaggerated startle response.  He 
reported that he had been on administrative leave since June 
2003, after news of his indictment had been published in the 
newspaper and on television.  He reported that he had 
exposed himself to his six year old granddaughter on six 
occasions between May and August 2002, that he instructed 
her to touch him on one occasion and that he had been 
arrested for gratification of lust after his granddaughter 
reported the exposures to her mother.  A history of 
psychiatric hospitalizations was denied.

Mental status examination conducted by the September 2003 VA 
examiner found the Veteran to be casually dressed, properly 
groomed, cooperative and attentive without unusual 
psychomotor activity.  Mental activity and orientation to 
person, place and time were within normal limits.  Memory 
was found to be relatively intact with occasional lapses 
when it came to recent memory.  Insight was slightly 
developed and judgment to avoid common dangers was 
preserved.  Affect was found to be depressed.  Suicidal 
ideations were denied.  The examiner provided diagnoses of 
depressive disorder, NOS, PTSD, chronic, adjustment disorder 
with depressed mood, chronic, bereavement, hypoactive sexual 
desire disorder, and pedophilia.  An overall current GAF of 
45 was assigned and the examiner found the highest GAF in 
the past year was 65.  The examiner noted that the Veteran's 
long-standing depression was made worse by the events of 
summer 2002 and his subsequent indictment.  The examiner 
further noted that "[i]n all likelihood, his paraphilic 
behavior was also a manifestation of his depression plus his 
unrecognized PTSD."

The rating decision granting service connection for PTSD and 
assigning a 10 percent evaluation was issued in October 
2003.  Thereafter, the Veteran's October 27, 2003 claim was 
received. 

Thereafter, an October 2003 VA treatment note reflected the 
Veteran's reports that his episodes of confusion and 
disorientation were improved with the use of medication.  He 
reported feeling "stressed" about his granddaughter's well-
being and saddened about the loss of his job and the healthy 
relationships with his grandchildren.  Current symptoms 
included sleep disturbances while suicidal ideations were 
denied.  Appearance, speech, mood and affect were found to 
be within normal limits.  There were no hallucinations, 
deliriums, suicidal ideations or homicidal ideations found.  
An impression of major depression disorder rule-out 
paraphilia was made.  A GAF of 60 was assigned.

Thereafter, the August 2004 rating decision continued the 10 
percent evaluation.   The Veteran's additional submission 
was received on August 24, 2005.  Thereafter, the Veteran 
underwent a VA examination in September 2005.  The examiner 
provided diagnoses of PTSD, dysthymic disorder, and 
pedophilia on Axis I.  He assigned each disorder a separate 
GAF score of 45.  The examiner maintained that it was 
difficult to ascertain a true level of functioning.  The 
Veteran was incarcerated and was not receiving mental health 
treatment.  The examiner maintained that the GAF score of 45 
reflected severe impairment with respect to PTSD and 
dysthymic disorder in industrial and social functioning.  
The examiner explained that only one GAF score was provided 
because the two disorders were intrinsically related.   The 
examiner found that the Veteran's pedophilia did not appear 
to be related to PTSD and dysthymic disorder.  The examiner 
noted that the Veteran's overall quality of life was 
compromised secondary to incarceration, chronic depression, 
and PTSD.  There was social isolation and estrangement from 
family members.  There was a history of inability to 
tolerate stressful situations resulting in impulsive 
behavior.  There were no observable impairments in thought 
processes or communication skills.  

A November 2005 rating decision subsequently assigned a 30 
percent rating for the Veteran's PTSD, effective August 24, 
2005.

The Veteran has argued that he is entitled to an effective 
date earlier than August 2005 for the award of a 30 percent 
rating.  Considering the record in light of the governing 
legal authority, the Board finds that no earlier effective 
date is assignable.  

In this regard, the Board finds that, for the period at 
issue, such disability is manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication without more severe 
manifestations that more nearly approximate
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The findings reported in the 
October 2003 VA treatment record are generally consistent 
with the findings noted in the VA treatment records and 
September 2003 VA examination report considered in 
connection with the final October 2003 rating decision.  

In this regard, the Board finds that such symptomatology, to 
specifically include the Veteran's episodic depression, 
worrying, stress, sleep disturbances, monthly nightmares, 
flashbacks, mood swings, irritability, intrusive thoughts, 
and concentration problems are contemplated in his current 
10 percent rating.  The Veteran's symptoms of short-term 
memory problems, hypervigilence, and exaggerated startle 
response do not result in a level of impairment consistent 
with a 30 percent rating.  

As indicated previously, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

Based on the evidence of record, the Board finds that the 
Veteran's PTSD does not result in occupational and social 
impairment with reduced reliability and productivity.  

With respect to the symptoms noted to be indicative of a 30 
percent rating, the Board notes that the Veteran has 
reported less sadness and depression in July 2003 and that 
his depression had eased with medication in August 2003.  
Although the Veteran reported short-term memory 
difficulties, his memory was found to be relatively intact 
with occasional lapses in recent memory in September 2003.  
Some sleep difficulties were reported in that the Veteran 
endorsed once-monthly nightmares as well as "thrashing" in 
the bed, but also reported getting six to seven hours of 
sleep per night and denied any trouble getting to sleep in 
August 2003; it is not clear that any such impairments were 
chronic.  The October 2003 treatment record shows that the 
Veteran continued to note improvements of his symptoms with 
the use of his medications.  The examiner specifically 
indicated that there had been no interval change in the 
Veteran's symptoms.  The mental status examination, 
including mood, was noted to be within normal limits.  

While depression and mild memory loss are considered in the 
rating criteria for higher evaluations, the Board finds that 
such symptoms as noted during this period are not of such a 
severity or frequency so as to more nearly approximate a 
higher rating.  Therefore, the Board finds that, in the 
absence of more severe symptomatology more nearly 
approximating such ratings, the Veteran is not entitled to a 
30 percent rating prior to August 23, 2005.

Additionally, the Board notes that the Veteran was assigned 
a GAF score of 45 in September 2003, GAF scores of 65 in 
July 2003 and August 2003 and a GAF score of 60 in October 
2003.  GAF scores of 61 to 70 are indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).   

Although the Veteran has been assigned GAF scores reflecting 
mild to serious symptoms, the Board finds that the Veteran 
is not entitled to a 30 percent rating prior to August 23, 
2005.  As noted above, the GAF score assigned in a case, 
like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

While a GAF score of 45 represents serious symptoms or any 
serious impairment in social, occupational or school 
functioning, the Board notes that the mental status 
examinations conducted during this period overall detail 
only mild impairment indicative of a 10 percent rating.  In 
a matter of nine months, the Veteran's GAF scores went from 
61 in February 2003, to 65 in July 2003 and August 2003, to 
45 in September 2003, to 60 in October 2003.  This is 
reflective of impairment due to mild or transient symptoms 
that decrease the Veteran's efficiency and ability to 
perform tasks during periods of significant stress.  It was 
not until the September 2005 VA examination and the 
assignment of a GAF score of 45 does the record thereafter 
show consistently lower GAF scores.  See VA treatment 
records dated in 2008 and 2009.  It is clear to the Board 
that a factually ascertainable worsening of the Veteran's 
symptoms was not shown until August 24, 2005.  The Veteran, 
his wife, and others who submitted statements on the 
Veteran's behalf may competently and credibly believe the 
Veteran's symptoms warrant a higher rating but this lay 
evidence is outweighed by competent and credible medical 
evidence that evaluates the true extent of his psychiatric 
impairment based on objective data coupled with the lay 
complaints.  In this regard, the Board notes that the VA 
examiners and treating physicians have the training and 
expertise necessary to administer the appropriate tests for 
a determination on the type and degree of the impairment 
associated with the Veteran's complaints.  For these 
reasons, greater evidentiary weight is placed on the 
examination findings in regard to the type and degree of 
impairment.  Therefore, as the Veteran's PTSD symptoms, as 
detailed previously, are contemplated by his 10 percent 
evaluation and, absent more severe symptoms, a 30 percent 
rating prior to August 24, 2005 is not warranted.  

In sum, it is not factually ascertainable that an increase 
in disability-meeting the criteria for a 30 percent rating 
under the General Rating Formula -occurred prior to August 
24, 2005.  In reaching the above conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  The preponderance of the evidence, however, is 
against the Veteran's claim and so that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).
 

ORDER

An effective date earlier than August 24, 2005, for the 
award of a 30 percent rating for PTSD, is denied.


REMAND

With regards to the Veteran's claim to an effective date 
earlier than August 11, 2011, for the award of a 100 percent 
rating for atherosclerotic heart disease, such a rating was 
assigned by the RO in a July 2012 rating decision.  The 
Veteran indicated in a July 2012 statement that he disagreed 
with the effective date assigned for this rating; this 
filing constitutes a timely notice of disagreement.  A 
statement of the case (SOC) addressing this appeal has not 
been issued.  The Board is required to remand the claim for 
an earlier effective date earlier than August 11, 2011 for 
the award of a 100 percent rating for atherosclerotic heart 
disease to allow such a SOC to be issued.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the 
case addressing the claim for an earlier 
effective date earlier than August 11, 
2011, for the award of a 100 percent 
rating for atherosclerotic heart disease.  
This issue should not be certified to the 
Board unless a timely substantive appeal 
is received.  If a timely substantive 
appeal is not received, the appeal should 
be closed.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


